

Exhibit 10.18
SEPARATION AGREEMENT


This Separation Agreement (the "Agreement") is entered into between Sheldon Hirt
("Executive" ) and Amneal Pharmaceuticals, Inc., a Delaware corporation (the
"Company" and, together with Executive, the "Parties" ) and, unless revoked in
accordance with Section 5, shall become effective as of the eighth day after the
day on which Executive signs this Agreement (the " Effective Date"), which, for
the avoidance of doubt, shall not be prior to the Separation Date (as defined
below). This Agreement is entered into with reference to the following facts:


A.
Executive's employment with the Company and status as an officer of the Company
and each of its affiliates terminated effective as of January 31, 2019 (the
"Separation Date").



B.
Executive and the Company desire to end their employment relationship amicably
and to establish the obligations of the parties including, without limitation,
all amounts due and owing to Executive.



In consideration of the mutual covenants and agreements hereinafter set forth,
the parties agree as follows:


1.
Separation. Executive acknowledges and agrees that his status as an officer and
employee of the Company terminated effective as of the Separation Date.
Executive hereby agrees to execute such further document(s) as shall be
determined by the Company as necessary or desirable to give effect to the
termination of Executive's status as an officer of the Company; provided that
such documents shall not be inconsistent with any of the terms of this
Agreement. Additionally, Executive hereby resigns as an officer or director of
all of Company’s affiliates or subsidiaries.



2. Final Paycheck; Expenses.


(a) Final Paycheck. On the first payroll date following the Separation Date, the
Company shall pay to Executive all accrued but unpaid base salary and paid time
off earned through the Separation Date, less payroll deductions and
withholdings. Executive is entitled to these payments regardless of whether
Executive executes this Agreement.


(b) Business Expenses. Executive agrees that, within five business days after
the Separation Date, Executive will submit Executive's final documented expense
reimbursement statement reflecting all business expenses Executive incurred
through the Separation Date, if any, for which Executive seeks reimbursement.
The Company will reimburse Executive for these expenses pursuant to its regular
business practice.


3. Separation Payments and Benefits. Without admission of any liability, fact or
claim, the Company hereby agrees to provide the severance benefits below,
subject to the execution of this Agreement and Executive's performance of his
continuing obligations pursuant to this Agreement and that certain Employee
Confidentiality, Non-Solicitation, and Ownership of Inventions Agreement entered
into between the Executive and Amneal Pharma LLC as of September 13, 2016 (the
"Confidentiality Agreement").


(a) Cash Severance. The Company shall pay, or shall call its affiliate employing
Executive to pay, to Executive a cash payment equal to $693,450.00, which
represents (x) Executive's annual base salary as in effect immediately prior to
the Separation Date, plus (y) Executive’s target annual bonus in


1



--------------------------------------------------------------------------------




the amount of fifty percent of Executive’s annual base salary, plus (z)
$60,000.00, such payment to be made as soon as administratively possible after
the Effective Date.
(b) Equity Awards. As of the Separation Date, Executive holds 17,766 Company
restricted stock units (the "RSUs" ) and an option (the "Option") to purchase an
aggregate of 72,661 shares of Company common stock, each of which is unvested as
of the Separation Date and, in accordance with their terms, shall automatically
terminate on the Separation Date for no consideration.


(c) Continued Benefits Healthcare Continuation Coverage. If Executive is
eligible for and timely elects to receive continued healthcare coverage pursuant
to the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended ("COBRA"), the Company will partially subsidize, or cause its
affiliate employing Executive to partially subsidize, the premium cost for
continued group medical, dental, and/or vision coverage during the period
commencing on the Separation Date and ending on the earliest of (i) January 31 ,
2020, (ii) the expiration of Executive 's (or Executive 's legal dependent's, as
applicable) eligibility for benefits under COBRA, and (iii) such time as
Executive becomes eligible to receive medical benefits under a "group health
plan" (within the meaning of COBRA) maintained by a subsequent employer of
Executive (provided that Executive is eligible to continue Executive's COBRA
coverages by paying the full cost of the applicable COBRA premiums after
eligibility for such other group health plan until such COBRA coverage is
otherwise terminated) (such period, the "COBRA Period”), in each case, for
Executive and Executive 's legal dependents who are participating in such
coverages as of Executive's termination of employment. During the COBRA Period,
(1) Executive will pay the same amount toward the premium cost for Executive and
Executive 's dependents' medical and dental coverage that he would pay for that
same level of coverage as an active employee, and the Company will pay, or cause
to be paid the balance of the premium cost, and (2) Executive will pay the full
cost of the premium for vision coverage and the Company will pay, or cause to be
paid, the applicable two percent (2%) COBRA administrative fee; provided ,
however, that (A) if any plan pursuant to which such benefits are provided is
not, or ceases prior to the expiration of the period of continuation coverage to
be, exempt from the application of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code" ), under Treasury Regulation Section 1.409 A­I
(a)(S) or (B) the Company, or its affiliate employing Executive, is otherwise
unable to continue to cover Executive under its group health plans without
incurring penalties (including, without limitation, pursuant to the Patient
Protection and Affordable Care Act or Section 2716 of the Public Health Service
Act), then , in either case, an amount equal to the premium contribution amount
that would have been paid by the Company, or its affiliate employing Executive,
for each remaining COBRA premium under such plans shall thereafter be paid to
Executive in substantially equal monthly installments over the continuation
coverage period (or the remaining portion thereof). After the Company ceases to
pay or reimburse premiums pursuant to the preceding sentence, Executive may, if
eligible, elect to continue healthcare coverage at Executive 's expense in
accordance with the provisions of COBRA. Executive acknowledges that he shall be
solely responsible for all matters relating to Executive's continuation of
coverage pursuant to COBRA, including, without limitation, Executive 's election
of such coverage and his timely payment of premiums.


(d) Outplacement. Executive shall be eligible to receive outplacement and career
services counseling for up to 26 weeks following the Separation Date from Lee
Hecht Harrison or another nationally-recognized outplacement firm engaged by the
Company for similarly-situated executives.




2



--------------------------------------------------------------------------------




(e) Withholdings and Deductions. All compensation payable to Executive under
this Agreement shall be made less applicable withholdings and deductions.


(f) Sole Separation Benefit. Executive agrees that the payments provided by this
Section 3 are not required under the Company's normal policies and procedures
and are provided as a severance solely in connection with this Agreement.


4.
Full Payment. Executive acknowledges that the payment and arrangements herein
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
the termination thereof. Executive further acknowledges that this Agreement
shall supersede each agreement entered into between Executive and the Company
regarding Executive's employment other than the Confidentiality Agreement.
Except to the extent provided in Section 6, each such agreement, or portion
thereof, superseded hereby shall be deemed terminated and of no further effect
as of the Separation Date.



5.
Executive's Release of the Company. Executive understands that by agreeing to
the release provided by this Section 5, Executive is agreeing not to sue, or
otherwise file any claim against, the Company or any of its directors, officers,
employees, investors or other agents for any reason whatsoever based on anything
that has occurred as of the date Executive signs this Agreement.



(a) General Release. On behalf of Executive and Executive's heirs, assigns,
executors, administrators, trusts, spouse and estate, Executive hereby releases
and forever discharges the "Releasees" hereunder, consisting of the Company and
each of its owners, affiliates, subsidiaries, predecessors, successors, assigns,
agents, directors, officers, partners, employees, and insurers, and all persons
acting by, through, under or in concert with them, or any of them, of and from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts, agreements, promises, liability, claims,
demands, damages, loss, cost or expense, of any nature whatsoever, known or
unknown , fixed or contingent (hereinafter called "Claims" ), which Executive
now has or may hereafter have against the Releasees, or any of them, by reason
of any matter, cause, or thing whatsoever from the beginning of time to the date
hereof, including, without limiting the generality of the foregoing, any Claims
arising out of, based upon , or relating to Executive 's hire, employment,
remuneration or termination by the Releasees, or any of them, Claims arising
under federal , state, or local laws relating to employment, Claims of any kind
that may be brought in any court or administrative agency, including any Claims
arising under the Age Discrimination in Employment Act ("ADEA" ), 29 U.S.C. §
621 , et seq., the Older Workers Benefit Protection Act of 1990; the Title VII
of the Civil Rights Act of 1964, as amended , 42 U.S.C. § 2000, et seq.;
Americans with Disabilities Act, as amended , 42 U .S.C. § 12101 et seq.; the
Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; Civil Rights
Act of 1866, and Civil Rights Act of 1991 ; 42 U .S.C. § 1981 , et seq.; Equal
Pay Act, as amended, 29 U .S.C. § 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 260 I et seq.; the Fair Labor Standards Act of
1938, as amended , 29 U.S.C. § 201 et seq.; the Employee Retirement Income
Security Act, as amended , 29 U .S.C. § I 00 I et seq.; the Worker Adjustment
and Retraining Notification Act, as amended, 29 U .S.C. § 210 I et seq.; the
Fair Credit Reporting Act and all similar state laws regarding background
checks; the New Jersey Law Against Discrimination; the New Jersey Conscientious
Employee Protection Act; the New Jersey Family Leave Act; the New Jersey Wage
Payment Law; the New Jersey Wage and Hour Law; the New Jersey Equal Pay Act;
retaliation Claims under the New Jersey Workers' Compensation Law; Claims


3



--------------------------------------------------------------------------------




for breach of contract; Claims arising in tort, including, without limitation ,
Claims of wrongful dismissal or discharge, discrimination , harassment,
retaliation , fraud, misrepresentation, defamation , libel , infliction of
emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney 's fees.


(b) Unreleased Claims. Notwithstanding the generality of the foregoing,
Executive does not release the following claims:


(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;


(ii) Claims for workers' compensation insurance benefits under the terms of any
worker's compensation insurance policy or fund of the Company;


(iii) Claims to continued participation in certain of the Company's group
benefit plans pursuant to the terms and conditions of COBRA;


(iv) Claims to any benefit entitlements vested as the date of Executive's
employment termination, pursuant to written terms of any Company employee
benefit plan;


(v) Claims for indemnification under the Company's Bylaws, Certificate of
Incorporation, and/or any applicable indemnification polic(ies) or
indemnification agreement;


(vi) Executive's right to bring to the attention of the Equal Employment
Opportunity Commission claims of discrimination; provided , however, that
Executive does release Executive's right to secure any damages for alleged
discriminatory treatment; and


(vii) Claims relating to Company 's obligations pursuant to this Agreement.




(c) Older Workers Benefit Protection Act. In accordance with the Older Workers
Benefit Protection Act,
Executive is hereby advised as follows:


(i)     Executive has read this Agreement and understands its terms and effect.


(ii) Executive understands that, by entering into this Agreement, Executive does
not waive any Claims that may arise after the date Executive signs this
Agreement.


(iii) Executive has signed this Agreement voluntarily and knowingly in exchange
for the consideration described in this Agreement, which Executive acknowledges
is adequate and satisfactory to Executive and in addition to any other benefits
to which Executive is otherwise entitled.


(iv) The Company advises Executive to consult with an attorney before executing
this Agreement.






4



--------------------------------------------------------------------------------




(v) Executive has 21 days to review and decide whether or not to sign this
Agreement. If Executive signs this Agreement before the expiration of such
period, Executive acknowledges that Executive has done so voluntarily, had
sufficient time to consider the Agreement, to consult with counsel and that
Executive does not desire additional time and hereby waives the remainder of the
21-day period. In the event of any changes to this Agreement, whether or not
material, Executive waives the restarting of the 21-day period .


(vi) Executive has seven days after signing this Agreement to revoke this
Agreement and this Agreement will become effective upon the expiration of that
revocation period. If Executive revokes this Agreement during such seven-day
period, this Agreement will be null and void and of no force or effect on either
the Company or Executive and Executive will not be entitled to any of the
payments or benefits which are expressly conditioned upon the execution and
non-revocation of this Agreement.


If Executive wishes to revoke this Agreement, Executive must deliver written
notice of Executive's revocation to Michelle Foster at 400 Crossing Blvd, 3rd
Floor, Bridgewater, New Jersey 08807, on or before 5:00 p.m. on the seventh day
after the date on which Executive signs this Agreement.


6. Continuing Obligations. Executive acknowledges Executive's continuing
obligations under the Confidentiality Agreement, which shall be deemed
incorporated herein by reference. The Confidentiality Agreement shall remain in
full force and effect for the periods set forth therein.


7.
Executive Representations. Executive warrants and represents that (a) he has not
filed or authorized the filing of any complaints, charges or lawsuits against
the Company, or any affiliate of the Company with any governmental agency or
court, and that if, unbeknownst to Executive, such a complaint, charge or
lawsuit has been filed on his behalf, he will immediately cause it to be
withdrawn and dismissed, (b) he has reported all hours worked as of the date of
this Agreement and has been paid all compensation, wages, bonuses, commissions,
and/or benefits to which he may be entitled and no other compensation, wages,
bonuses, commissions and/or benefits are due to him, except as provided in this
Agreement, (c) he has no known workplace injuries or occupational diseases and
has been provided and/or has not been denied any leave requested under the
Family and Medical Leave Act or any similar state law, (d) the execution,
delivery and performance of this Agreement by Executive does not and will not
conflict with, breach, violate or cause a default under any agreement, contract
or instrument to which Executive is a party or an y judgment, order or decree to
which Executive is subject, and (e) upon the execution and delivery of this
Agreement by the Company and Executive, this Agreement will be a valid and
binding obligation of Executive, enforceable in accordance with its terms.



8. No Assignment by Executive. Executive warrants and represents that no portion
of any of the matters released herein, and no portion of any recovery or
settlement to which Executive might be entitled, has been assigned or
transferred to any other person, firm or corporation not a party to this
Agreement, in any manner, including by way of subrogation or operation of law or
otherwise. If any claim, action, demand or suit should be made or instituted
against the Company or any other Releasee because of any actual assignment,
subrogation or transfer by Executive, Executive agrees to indemnify and hold
harmless the Company and all other Releasees against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys' fees and
costs. In the event of Executive's death, this Agreement shall inure to the
benefit of Executive and Executive's executors, administrators, heirs,
distributees, devisees, and legatees. None of Executive's rights or obligations
may be assigned or transferred by Executive, other than Executive's rights to
payments hereunder, which may be transferred only upon Executive's death by will
or operation of law.


5



--------------------------------------------------------------------------------






9.
Arbitration. Any controversy, claim or dispute arising out of or relating to
this Agreement, shall be settled solely and exclusively by a binding arbitration
process administered by JAMS in Somerset County, New Jersey. Such arbitration
shall be conducted in accordance with the then­existing JAMS Rules of Practice
and Procedure, before a sole arbitrator pursuant to its Streamlined Arbitration
Rules and Procedures. The rules can be found at
www.jamsadr.com/adr-rules­procedures/, or a copy will be provided upon request.
The arbitrator shall: (i) provide adequate discovery for the resolution of the
dispute; and (ii) issue a written arbitration decision, to include the
arbitrator's essential findings and conclusions and a statement of the award.
Except to the extent of filing fees Executive would incur were the matter to be
litigated in court, the Company shall be responsible for the JAMS administrative
fees and the arbitrator's fees and costs. The arbitrator shall award the
prevailing Party attorneys' fees and expert fees, if any. The Parties agree to
abide by all decisions and awards rendered in such proceedings. Such decisions
and awards rendered by the arbitrator shall be final and conclusive. All such
controversies, claims or disputes shall be settled in this manner in lieu of any
action at law or equity; provided, however, that nothing in this subsection
shall be construed as precluding the bringing of an action for injunctive relief
or specific performance as provided in this Agreement or the Confidentiality
Agreement. This dispute resolution process and any arbitration hereunder shall
be confidential and neither any Party nor the neutral arbitrator shall disclose
the existence, contents or results of such process without the prior written
consent of all Parties, except where necessary or compelled in a court to
enforce this arbitration provision or an award from such arbitration or
otherwise in a legal proceeding. Executive and the Company understand that by
agreement to arbitrate any claim pursuant to this Section 9, they will not have
the right to have any claim decided by a jury or a court, but shall instead have
any claim decided through arbitration. Executive and the Company waive any
constitutional or other right to bring claims covered by this Agreement other
than in their individual capacities. Except as may be prohibited by applicable
law, the foregoing waiver includes the ability to assert claims as a plaintiff
or class member in any purported class or representative proceeding.



10. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the laws of the state
of New Jersey or, where applicable, United States federal law, in each case,
without regard to any conflicts of laws provisions or those of any state other
than New Jersey.


11.
Miscellaneous. This Agreement, collectively with the Confidentiality Agreement,
constitutes the entire agreement between the parties with regard to the subject
matter hereof and supersedes, in their entirety, any other agreements between
Executive and the Company with regard to the subject matter hereof. Executive
acknowledges that there are no other agreements, written, oral or implied, and
that he may not rely on any prior negotiations, discussions, representations or
agreements. This Agreement may be modified only in writing, and such writing
must be signed by Executive and a duly authorized officer of the Company or
member of the Company’s Board of Directors and recited that it is intended to
modify this Agreement. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.



12.
Company Assignment and Successors. The Company shall assign its rights and
obligations under this Agreement to any successor to all or substantially all of
the business or the assets of the Company (by merger or otherwise). This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors, assigns, personnel and legal representatives.





6



--------------------------------------------------------------------------------




13. Maintaining Confidential Information. Executive reaffirms his obligations
under the Confidentiality Agreement. For the avoidance of doubt, nothing in the
Confidentiality Agreement or this Agreement will be construed to prohibit
Executive from filing a charge with, reporting possible violations to, or
participating or cooperating with any governmental agency or entity, including
but not limited to the EEOC, the Department of Justice, the Securities and
Exchange Commission, Congress, or any agency Inspector General, or making other
disclosures that are protected under the whistleblower, anti-discrimination, or
anti-retaliation provisions of federal, state or local law or regulation.
Executive does not need the prior authorization of the Company to make any such
reports or disclosures, and Executive is not required to notify the Company that
he has made such reports or disclosures. Furthermore, in accordance with 18 U
.S.C. § 1833, notwithstanding anything to the contrary in the Confidentiality
Agreement or this Agreement: (i) Executive shall not be in breach of this
Agreement, and shall not be held criminally or civilly liable under any federal
or state trade secret law (x) for the disclosure of a trade secret that is made
in confidence to a federal, state, or local government official or to an
attorney solely for the purpose of reporting or investigating a suspected
violation of law, or (y) for the disclosure of a trade secret that is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal ; and (ii) if Executive files a lawsuit for
retaliation by the Company for reporting a suspected violation of law, Executive
may disclose the trade secret to Executive's attorney, and may use the trade
secret information in the court proceeding, if Executive files any document
containing the trade secret under seal, and does not disclose the trade secret,
except pursuant to court order.


14. Executive's Cooperation. After the Separation Date, upon written request,
Executive shall cooperate with the Company and its affiliates, upon the
Company's reasonable request, with respect to any internal investigation or
administrative, regulatory or judicial proceeding involving matters within the
scope of Executive 's duties and responsibilities to the Company or its
affiliates during his employment with the Company (including, without limitation
, Executive being available to the Company upon reasonable notice for interviews
and factual investigations, appearing at the Company's reasonable request to
give testimony without requiring service of a subpoena or other legal process,
and turning over to the Company all relevant Company documents which are or may
have come into Executive 's possession during his employment); provided ,
however, that an y such request by the Company shall not be unduly burdensome or
interfere with Executive's personal schedule or ability to engage in gainful
employment. The Company agrees to reimburse Executive for his reasonable
expenses in participating in the prosecution or defense of any investigation,
litigation, arbitration or administrative proceeding as well as to reimburse
Executive for any lost income resulting from compliance with the obligations of
this paragraph, provided that Executive submits acceptable documentation of all
such expenses and lost income.


15. Section 409A of the Code. The Company and Executive acknowledge that the
separation of the Executive 's employment with the Company is intended to
constitute an involuntary separation from service for the purposes of Section
409A of the Code, and the related Department of Treasury regulations and other
interpretative guidance issued thereunder ("Section 409A" ). This Agreement is
intended, to the greatest extent permitted under law, to comply with the
short-term deferral exemption and the separation pay exemption provided in
Section 409A such that no benefits or payments under this Agreement are subject
to Section 409A. Notwithstanding anything herein to the contrary, the timing of
any payments under this Agreement shall be made consistent with such exemption.
To the extent applicable, this Agreement shall be interpreted in accordance with
Section 409A, including without limitation any such regulations or other
guidance that may be issued after the Separation Date. Notwithstanding any
provision of this Agreement to the contrary, in the event that the Company
determines that any amounts payable hereunder may be subject to Section 409A,
the Company may, to the extent permitted under Section 409A cooperate


7



--------------------------------------------------------------------------------




in good faith to adopt such amendments to this Agreement or adopt other
appropriate policies and procedures, including amendments and policies with
retroactive effect, that the Company determines are necessary or appropriate to
avoid the imposition of taxes under Section 409A; provided, however, that this
paragraph shall not create an obligation on the part of the Company to adopt any
such amendment, policy or procedure or take any such other action, nor shall the
Company have any liability for failing to do so. To the extent that any
reimbursements payable pursuant to this Agreement are subject to the provisions
of Section 409 A, such reimbursements shall be paid to Executive no later than
December 31 of the year following the year in which the expense was incurred,
the amount of expenses reimbursed in one year shall not affect the amount
eligible for reimbursement in any subsequent year, and Executive's right to
reimbursement under this Agreement will not be subject to liquidation or
exchange for another benefit.


16. No Disparagement and Neutral Reference. If Company personnel are contacted
regarding prospective employment inquiries to the Company, they will not
disparage Executive in any manner and shall provide a neutral or positive
reference consistent with the Company’s general reference policy to any such
prospective employer. Executive shall not disparage any Company executive,
officer or director.


17. Confidentiality of this Agreement. Executive and the Company agree that, at
all times, the existence, terms and conditions of this Agreement will be kept
secret and confidential and will not be disclosed voluntarily to any third
party, except: (a) to Executive’s spouse, domestic partner or immediate family
member; (b) to the extent required by law, including any requirement to publicly
file this Agreement with the United States Securities and Exchange Commission;
(c) in connection with any claim to enforce, interpret or determine the scope,
meaning, enforceability or effect of the Agreement as for which the parties will
take any and all steps reasonable necessary to insure confidentiality of the
Agreement as part of such proceedings; or (d) to obtain confidential legal, tax
or financial advice with respect thereto.


Notwithstanding the foregoing, this Agreement is not intended to restrict or
otherwise interfere
with the parties’ obligation to testify truthfully in any forum or to restrict
or otherwise interfere
with their right and/or obligation to contact, cooperate with or provide
information to any
government agency or commission.


(signature page follows)


8



--------------------------------------------------------------------------------










The undersigned have signed this Separation Agreement on the dates indicated
next to their respective signatures.


Dated: February 5, 2019
EXECUTIVE
 
/s/ Sheldon Hirt
 
Sheldon Hirt
 
 
Dated: February 5, 2019
AMNEAL PHARMACEUTICALS, INC.
 
/s/ Robert Stewart
 
By: Robert Stewart
 
Its: President and Chief Executive Officer





9

